Citation Nr: 0807587	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  94-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 
percent for lumbar paravertebral myositis. 

2.  Entitlement to an effective date prior to May 8, 
2000 for a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, former supervisor


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
March 1967, from August 1968 to August 1970, and from 
August 1974 to January 1992.

This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department 
of Veterans of Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In pertinent part of a March 
1993 rating decision, the RO granted service 
connection for lumbar paravertebral fibromyositis with 
osteoarthritis and spondylosis and assigned an initial 
10 percent disability rating effective from February 
1, 1992.  The veteran timely appealed for a higher 
initial rating.  In September 2000, the RO assigned a 
20 percent rating for the lumbar spine effective from 
May 15, 2000, and in March 2001, the RO granted the 20 
percent rating retroactively to February 1, 1992.

This appeal also arises from a December 2001 rating 
decision in which the RO granted a TDIU effective May 
8, 2000.

In May 2006, the Board decided some issues, but 
remanded the two issues as noted on the title page for 
additional development.  

During a February 2007 VA spine compensation 
examination, the veteran reported erectile 
dysfunction.  This issue has not been developed for 
appellate review and is referred as a secondary 
service connection claim for additional development.  

The issue of an earlier effective date for a TDIU is 
addressed in the remand portion of the decision and is 
remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if 
further action is required on his part.   


FINDINGS OF FACT

1.  The service-connected lumbar spine disability 
includes lumbar paravertebral fibromyositis with 
lumbar osteoarthritis and spondylosis. 

2.  Throughout the appeal period, the service-
connected lumbar spine disability has been manifested 
by severe lumbar spine limitation of motion in 
backward extension and neurologic symptoms consistent 
with moderate incomplete paralysis of the right and 
left lower extremities.

3.  Incapacitating episodes of intervertebral disc 
syndrome are not shown.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 
40 percent schedular rating for severe limitation of 
motion of the thoracolumbar spine are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 
5292 (2001).

2.  From September 23, 2002, the criteria for a 
separate 20 percent rating for sciatica of the right 
lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 
(2007).

3.  From September 23, 2002, the criteria for a 
separate 20 percent rating for sciatica of the left 
lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006), and at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA must give notice to the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  The RO must provide this notice prior 
to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information 
and evidence that is necessary to substantiate the 
claim was satisfied by way of a letter sent to the 
claimant in April 2003, a Board remand in May 2006, 
and a letter sent in May 2006.  The letters and remand 
address all notice requirements.  The letters mentions 
what evidence is required to substantiate the claim, 
the claimant's and VA's duty to obtain this evidence, 
and asks the claimant to submit any relevant evidence 
in his possession. 

VA also provided the additional notices recommended by 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in May 2006.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this 
time.  

In this case, all necessary development has been 
accomplished and adjudication may proceed without 
unfair prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  VA has obtained any necessary 
medical opinions.  The claimant was afforded a VA 
medical examination.  Neither the claimant nor his or 
her representative has identified, nor does the record 
indicate, that any additional evidence is necessary 
for fair adjudication of the claim.  Hence, no further 
notice or assistance to the claimant is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Ratings

Disability ratings are based upon the average 
impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  The 
entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the 
disability must be considered in the context of the 
whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability 
picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of 
the veteran's ability to engage in ordinary 
activities, including employment, and the effect of 
symptoms on functional abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed 
the initial rating assigned after service connection 
is established, the Board considers the initial rating 
from the initial effective date forward rather than 
treating the claim as one for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

The lumbar spine has been rated 20 percent disabling 
for the entire appeal period.  A question arises as to 
which lumbar spine symptoms may be considered in the 
20 percent rating.  The answer depends on which 
symptoms are service-connected.  The service-connected 
symptoms are determined, in part, by the original 
March 1993 RO rating decision.  

In the March 1993 rating decision, the RO granted 
service connection for lumbar paravertebral 
fibromyositis with lumbar osteoarthritis and 
spondylosis.  The RO assigned Diagnostic Codes 5003-
5292.  The veteran did not disagree with that part of 
the rating decision.  Therefore, after one year, that 
part of the decision that granted service connection 
for three lumbar spine disabilities became final.  
38 C.F.R. § 3.104.  This is significant because only 
through a showing of clear and unmistakable error 
(CUE) in that decision, or through severance 
procedures set forth at 38 C.F.R. § 3.957, can these 
three service-connected disabilities be amended.  
Neither VA nor the veteran has alleged CUE in that 
decision and VA has not attempted to sever service 
connection for any of the three lumbar spine 
disabilities.  However, the RO subsequent re-
characterization of the service-connected disability 
omitted two of the three lumbar spine disabilities.  

In a June 1995 rating decision, the RO recharacterized 
the service-connected lumbar disability simply as 
"lumbar PV myositis," but retained Diagnostic Code 
5003 (denoting degenerative arthritis).  In September 
2000, the RO assigned a 20 percent rating for the 
lumbar spine; however, the RO removed Diagnostic Code 
5003.  No rating decision since then acknowledges that 
lumbar osteoarthritis and lumbar spondylosis are 
service-connected disabilities.  In March 2001, a 20 
percent rating was assigned retroactively to February 
1, 1992.

Recharacterizing the lumbar spine disability and 
dropping diagnostic code 5003 has, unfortunately, 
caused confusion in rating this disability.  Because 
the March 1993 RO rating decision clearly granted 
service connection for lumbar fibromyositis and for 
degenerative osteoarthritis of the spine with 
spondylosis, all symptoms stemming from fibromyositis, 
lumbar osteoarthritis, and spondylosis must be rated.  

During the appeal period, the criteria for rating the 
lumbar spine changed.  The Board must therefore 
consider all appropriate codes that were in effect 
prior to the rating code changes and then the Board 
must consider all appropriate codes that became 
effective during the appeal period.   

Under Diagnostic Code 5292, evaluations from 10 to 40 
percent are available for limitation of motion of the 
lumbar spine.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

The lumbar spine disability has been manifested 
throughout the appeal period by severe limitation of 
motion.  The earliest compensation examination of 
record, performed in April 1992, reflects ranges of 
motion to 70 degrees in forward flexion, 10 degrees in 
backward extension, lateral flexion to 30 degrees, and 
rotation to 40 degrees.  Where backward extension is 
approximately 12 degrees or less, a severe limitation 
of motion exists.  Thus, under Diagnostic Code 5292, a 
40 percent rating is warranted.

Under Diagnostic Code 5293, a 60 percent rating for 
pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 
2002).  The April 1992 VA examination report reflects 
that no radicular sign was seen, although later-dated 
examination reports note bilateral lower extremity 
symptoms, such as pain, absent ankle jerk, and 
diminished sensation.  For instance, a March 1999 VA 
spine examination report reflects paravertebral muscle 
spasm and complaints of pain radiating from the spine 
to the legs, worse in the right lower extremity.  Both 
lower extremities showed 4/5 strength and right lower 
extremity showed decreased pin prick sensation.  

Significant periods of relief from intervertebral disc 
syndrome are shown.  Early in the appeal period, no 
radiculitis was seen.  A May 2000 VA examination 
report reflects 4 to 5 flare-ups in the recent year.  
A May 2003 VA spine examination report reflects that 
muscle strength, pinprick, and light touch sensations 
in the lower extremities were normal.  Thus, 
significant periods of relief from intervertebral disc 
syndrome are shown during the appeal period.  

The criteria for a 60 percent rating for 
intervertebral disc syndrome under Diagnostic Code 
5293 are not more nearly approximated because frequent 
relief of intervertebral disc syndrome is shown.  The 
preponderance of the evidence is against the claim for 
a 60 percent schedular rating under Diagnostic Code 
5293.  

Turning to Diagnostic Code 5295, this code provides 
ratings up to 40 percent for chronic lumbosacral 
strain; however, because the criteria for a 40 percent 
rating are met under Diagnostic Code 5292, the Board 
need not further consider Diagnostic Code 5295.    

The above conclusions are further supported by the 
various VA examination reports.  A July 1995 VA spine 
compensation examination report that reflects left 
lateral extension to 15 degrees and slightly better 
ranges in all other planes; however, all movements 
caused exquisite pain.  

A March 1999 VA spine examination report reflects 
complaints of pain radiating from the spine to the 
legs, worse in the right lower extremity.  Range of 
motion was to 70 degrees of flexion, 25 degrees of 
extension, 25 degrees of right lateral bending, 25 
degrees of left lateral bending, and to 15 degrees of 
right and left rotation.  Pain began 10 degrees prior 
to each limit noted above.  Both lower extremities 
showed 4/5 strength, but only the right lower 
extremity showed decreased sensation to pin prick.  
The diagnosis was cervical, dorsal, and lumbar 
myositis.  Thus, taking pain into account, severe 
limitation of motion of the lumbar spine was shown, as 
well as radiculopathy.  

A May 2000 VA examination report reflects complaints 
of pain from the back to the heels.  The veteran 
reported 4 to 5 flare-ups in the recent year.  Range 
of motion was to 60 degrees of flexion, 25 degrees of 
extension, 35 degrees lateral bending each way, and to 
30 degrees of rotation each way.  Pain began at the 
limits reported.  Moderate lumbar spasm was seen, as 
was mild weakness of the left ankle flexors and 
dorsiflexors and tenderness of the paravertebral 
muscles.  Straight leg raising test was negative, but 
ankle jerks were absent.

April 2000 VA X-rays showed anterior osteophyte 
formation throughout the lumbar spine.  Although a 
February 1998 computerized tomography (CT) scan was 
normal, a November 2000 VA CT scan of the spine 
revealed disc herniation at L2-3 and multiple lumbar 
disk bulges.

A May 2003 VA spine examination report reflects 
complaints of worsening back pains and constant low 
back pain.  Range of motion in extension was limited 
to 12 degrees.  Motion in all other planes was less 
severely restricted.  Muscle strength, pinprick, and 
light touch sensations in the lower extremities were 
normal.  

A February 2007 VA spine compensation examination 
report reflects complaints of low back pain radiating 
to the legs.  These symptoms occurred from two to 
seven hours per day; however, the veteran also 
reported weekly flare-ups of symptoms lasting three to 
four hours.  He reported leg numbness and erectile 
dysfunction.  Range of motion of the thoracolumbar 
spine was to 60 degrees of flexion; however, 30 
degrees was to be subtracted due to functional loss 
for pain.  Extension was to 20 degrees; however, 20 
degrees was to be subtracted due to functional loss 
for pain.  Lateral bending and rotations were each to 
20 degrees; however, 10 degrees was to be subtracted 
from each plane due to functional loss for pain.  

In the February 2007 VA examination report, the 
physician found additional impairment due to pain, 
fatigue, and weakness.  The physician dissociated 
lumbar degenerative disc disease from the service-
connected myositis, explaining that degenerative disc 
disease affected only the vertebral disc area rather 
than adjacent soft tissues, which were affected by 
myositis.   The physician did not dissociate 
intervertebral disc syndrome from the service-
connected degenerative arthritis or spondylosis, 
however.  

The Board will next discuss changes to the rating 
schedule that occurred during the veteran's appeal 
period and how those changes affect this case.  

Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative 
or judicial appeal process has been concluded, the 
version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  
VA's General Counsel (GC) held that where a law or 
regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine 
whether the revised version is more favorable to the 
veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If 
the revised version of the regulation is more 
favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  VA 
must apply the earlier version of the regulation for 
the period prior to the effective date of the change 
and may continue to apply it after the change, if 
favorable to the veteran.  VAOPGCPREC 3-2000.  

On September 23, 2002, the rating criteria for 
intervertebral disc syndrome changed.  The maximum 
schedular rating available remained at 60 percent; 
however, it became based on duration of incapacitating 
episodes (defined as periods of doctor prescribed bed 
rest) over the past 12 months, rather than on 
pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  

Another new and significant provision provides that 
orthopedic and neurologic manifestations may be 
separately evaluated under appropriate codes and those 
evaluations may be used if they result in a greater 
benefit.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 2 (effective September 23, 2002).  Thus, the 
Board must next determine whether a rating greater 
than 40 percent for severe limitation of motion is 
warranted for incapacitating episodes of 
intervertebral disc syndrome or for a separate 
evaluation for orthopedic and neurologic 
manifestations under the new rating criteria.  

Incapacitating episodes of intervertebral disc 
syndrome, where a physician has prescribed bed 
rest, are not shown; however, neurologic symptoms 
are shown.  As mentioned above, the neurologic 
manifestations include back pain radiating to the 
lower extremities, sensory deficits in right leg, 
and bilateral lower extremity weakness, as 
specifically found by the March 1999 VA examiner.  
Neither bowel nor bladder symptoms are shown.  
While not all compensation examination reports 
reflect these symptoms, all reports need not 
agree and VA must resolve any reasonable doubt in 
favor of the veteran.  38 C.F.R. §§ 4.2, 4.3.  

Rating neurologic manifestations involves 
consideration of various regulatory provisions.  Below 
are some relevant rating criteria.  

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated 
on the scale provided for injury of the 
nerve involved, with a maximum equal to 
severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be 
moderate, unless sciatic nerve involvement 
is shown.  

38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually 
characterized by a dull and intermittent pain, of 
typical distribution, so as to identify the nerve, 
is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.  

38 C.F.R. § 4.124 (2007).  

For disease of the peripheral nerves, the 
term "incomplete paralysis" when used with 
peripheral nerve injuries indicates a degree 
of lost or impaired function that is 
substantially less than that which is 
described in the criteria for an evaluation 
for complete paralysis given with each nerve, 
whether due to varied level of the nerve 
lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating 
should be for the mild, or at most, the 
moderate degree.  The ratings for the 
peripheral nerves are for unilateral 
involvement, when bilateral combine with 
application of the bilateral factor.  

38 C.F.R. § 4.124a (2007).

The Board will choose Diagnostic Code 8520 as 
analogous to the neurologic disability because the 
anatomical area of the neurologic deficits more nearly 
approximates the level of disability produced by 
sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. 
§ 4.20.  

Keeping in mind that wholly sensory manifestations 
warrant a rating for mild, or at most, a moderate 
disability, the involvement shown in this case is both 
sensory and motor.  Therefore, the Board will consider 
a moderate or greater disability rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation 
requires moderately severe incomplete paralysis.  A 
60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy.  38 C.F.R. 
§ 4.124(a), Code 8520 (2007).

For the right lower extremity, because motor and 
sensory deficits are shown (see March 1999 VA 
examination report), the Board may choose between 
moderate incomplete paralysis, moderately severe 
incomplete paralysis, and severe incomplete paralysis.  
Because weakness and sensory deficits are mild, the 
disability more nearly approximates moderate sciatica.  
Overall, the disability more nearly approximates the 
disability picture represented by moderate incomplete 
paralysis in the right lower extremity.  Thus, the 
Board must grant a separate 20 percent rating under 
Diagnostic Code 8520, for the right lower extremity 
for that portion of the appeal period beginning on 
September 23, 2002. 

Turning to the left lower extremity, because mild 
sensory deficits and mild left lower extremity 
weaknesses are shown (see March 1999 and May 2000 
examination reports), the disability more nearly 
approximates moderate sciatica.  Overall, the 
disability more nearly approximates moderate 
incomplete paralysis in the left lower extremity.  The 
Board must grant a separate 20 percent rating under 
Diagnostic Code 8520, for the left lower extremity for 
that portion of the appeal period beginning on 
September 23, 2002. 

Turning to the latter portion of the appeal period, 
that is, from September 26, 2003, new rating criteria 
were added to the rating schedule, effective from 
September 26, 2003.  Under the new rating criteria, 
the diagnostic code numbers changed.  Spine 
disabilities are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine set 
forth as follows: 

 5235 Vertebral fracture or 
dislocation
 5236 Sacroiliac injury and 
weakness
 5237 Lumbosacral or cervical 
strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or 
segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of 
the spine (see also Diagnostic 
Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating 
based on duration of incapacitating episodes over the 
past 12 months remains the same.  Also unchanged is 
the procedure for combining, under 38 C.F.R. § 4.25, 
separate evaluations of the chronic orthopedic and 
neurologic manifestations; however, the following new 
rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as 
pain (whether or not it radiates), 
stiffness, or aching in the area 
of the spine affected by residuals 
of injury or disease 

Unfavorable ankylosis of the 
entire 
spine.......................................100

Unfavorable ankylosis of the 
entire thoracolumbar 
spine.............................
..............................................................50

Note (1): Evaluate any associated 
objective neurologic 
abnormalities, including, but not 
limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For 
VA compensation purposes, normal 
forward flexion of the cervical 
spine is zero to 45 degrees, 
extension is zero to 45 degrees, 
left and right lateral flexion are 
zero to 45 degrees, and left and 
right lateral rotation are zero to 
80 degrees.  Normal forward 
flexion of the thoracolumbar spine 
is zero to 90 degrees, extension 
is zero to 30 degrees, left and 
right lateral flexion are zero to 
30 degrees, and left and right 
lateral rotation are zero to 30 
degrees.  The combined range of 
motion refers to the sum of the 
range of forward flexion, 
extension, left and right lateral 
flexion, and left and right 
rotation.  The normal combined 
range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 
degrees.  The normal ranges of 
motion for each component of 
spinal motion provided in this 
note are the maximum that can be 
used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of 
age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
spine in a particular individual 
should be considered normal for 
that individual, even though it 
does not conform to the normal 
range of motion stated in Note 
(2).  Provided that the examiner 
supplies an explanation, the 
examiner's assessment that the 
range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of 
motion measurement to the nearest 
five degrees.

Note (5): For VA compensation 
purposes, unfavorable ankylosis is 
a condition in which the entire 
cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or 
extension, and the ankylosis 
results in one or more of the 
following: difficulty walking 
because of a limited line of 
vision; restricted opening of the 
mouth and chewing; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurologic 
symptoms due to nerve root 
stretching.  Fixation of a spinal 
segment in neutral position (zero 
degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate 
disability of the thoracolumbar 
and cervical spine segments, 
except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single 
disability.

The above-noted most recent changes to the rating 
schedule have simply changed the diagnostic codes used 
and added a new formula for rating limitation of 
motion of the spine that was not available prior to 
September 26, 2003.  Because the thoracolumbar spine 
warrants a 40 percent rating for limitation of motion 
under the prior revision and because the most recent 
changes to the rating schedule require that ankylosis 
be shown for a rating above 40 percent, the most 
recent rating criteria do not provide a rating higher 
than that already granted.  

In this case, because the highest schedular rating for 
limitation of motion has been applied, there is no 
need for further DeLuca consideration.  Johnston v. 
Brown, 10 Vet. App. 80 (1997) (when the maximum 
schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria 
for a higher evaluation under any other applicable DC 
(after all other potential DCs have been considered), 
further consideration of functional loss may not be 
required).  

After consideration of all the evidence of record, 
including the testimony, the Board finds that a 40 
percent rating for severe limitation of motion of the 
lumbar spine should be granted under Diagnostic Code 
5292 for the entire appeal period.  From September 23, 
2002, a separate 20 percent rating should be granted 
for right lower extremity neuropathy under Diagnostic 
Code 8520, and a separate 20 percent rating should be 
granted for left lower extremity neuropathy under 
Diagnostic Code 8520.  

Consideration of an extraschedular rating is addressed 
in the Remand portion of this decision.  


ORDER

For the entire appeal period a 40 percent schedular 
rating for severe limitation of motion of the 
thoracolumbar spine is granted, subject to the laws 
and regulations governing payment of monetary 
benefits. 

From September 23, 2002, a separate 20 percent rating 
for sciatica of the right lower extremity is granted, 
subject to the laws and regulations governing payment 
of monetary benefits. 

From September 23, 2002, a separate 20 percent rating 
for sciatica of the left lower extremity is granted, 
subject to the laws and regulations governing payment 
of monetary benefits. 


REMAND

The veteran appealed for an effective date earlier 
than May 8, 2000, for TDIU.  Later, in a May 2006 
Board decision and remand, the Board granted a 100 
percent schedular rating for dysthymia, effective from 
October 11, 1994.  This grant of a 100 percent 
schedular rating renders moot any claim for TDIU for 
that portion of the appeal period between October 11, 
1994, and May 8, 2000.  Green v West, 11 Vet. 
App. 472, 276 (1998) (if a 100 percent schedular 
rating is warranted, veteran is not entitled to TDIU 
as well).  

Because an RO rating decision of August 2006 granted 
an increased (30 percent) rating for dysthymia 
effective from February 1, 1992, and because in the 
decision above, the Board has granted increased 
ratings for the lumbar spine for the entire appeal 
period, it would be premature for the Board to 
determine whether TDIU may be assigned prior to 
October 11, 1994, pursuant to 38 C.F.R. § 4.16(b), 
prior to such determinations by the RO or by VA's 
Director of Compensation and Pension.  Also, if it is 
found that TDIU is warranted under 38 C.F.R. § 4.16 
(b) prior to October 11, 1994, the Board lacks 
authority to grant such benefit in the first instance.  
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Accordingly, this case is REMANDED for the following 
action:

1.  The AOJ should review all 
relevant evidence and readjudicate 
the claim for a TDIU rating for 
any portion of the appeal period 
prior to October 11, 1994.  If the 
percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) are 
not met, the rating board should 
consider submisson of the claim to 
the Director, Compensation and 
Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. 
§ 4.16(b) and documentation 
thereof should be added to the 
claims folder.  

2.  Following completion of the 
above action, if the desired 
benefits are not granted, an 
appropriate supplemental statement 
of the case (SSOC) should be 
issued.  The veteran and his 
representative should be afforded 
an opportunity to respond to the 
SSOC before the claims folder is 
returned to the Board.  

Thereafter, the case should be returned to the Board 
for further appellate consideration, if otherwise in 
order.  The purposes of this remand are to comply with 
due process of law and to further develop the 
veteran's claim.  No action by the veteran is required 
until he receives further notice.  The Board intimates 
no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


